DETAILED ACTION
Claims 1-3 and 5-8 were rejected in Office Action mailed on 03/01/2022.
Applicant filed a response, amended claims 1, 3, 5-6, 8-9, withdrew claims 4, 9 and 18, canceled claims 7, 10-17 and 19-20, and added claims 21-31 on 08/08/2022.
Claims 1-6, 8-9, 18, and 21-31 are pending, and claims 4, 9 and 18 are rejoined.
Claims 5 and 22 are rejected.
Claim 23 is objected to.
Claims 1-4, 6, 8-9, 18, 21 and 24-31 are allowable.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 23 is objected to because of the following informalities:  
Claim 23 is identical to claim 3. It is suggested to cancel claim 23 in view of claim 3.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 22, recites “wherein the molar ratio of alkaline earth metal to silicon is 0.5”, which is outside of the range claim 1, which claim 22 depends on. Therefore, claim 22 fails to includes all the limitation of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Karim et al., US 9,545,620 B2 (Karim) (provided in IDS received on 12/03/2020), in view of Fan et al., WO 2011031752A2 (Fan).
Regarding claim 5, Karim further discloses a catalyst composition comprising cobalt, manganese (cobalt and manganese read upon a catalytic transition metal) (Karim, column 2, 2nd paragraph).

Karim further discloses that catalyst can further comprise a binder (support or substrate) (Karim, column 4, bottom paragraph). Karim does not explicitly disclose the catalytic transition metal is mixed with a silica support comprising an alkaline earth metal or oxide thereof, and an iron metal or oxide thereof dispersed throughout the silica.
With respect to the difference, Fan teaches systems and method for synthetic fuels and chemical products generation (e.g., Fischer-Tropsch scheme) (Fan, page 1, paragraphs 1-3). Fan specifically teaches the method of mixing a metal oxide (i.e., the catalytic component besides the support) with at least one ceramic support material in slurry form followed by drying, granulation and palletization, wherein ceramic support is olivine (i.e., iron magnesium silicate, reading upon a silica support comprising an alkaline earth metal or oxide thereof, and an iron metal or oxide thereof dispersed throughout the silica, wherein the silica support does not contain fumed silica) (Fan, page 9, 2nd paragraph).
As Fan expressly teaches, the method and supporting material improves the performance and strength of the ceramic composite particles (Fan, paragraph spanning pages 8-9); and olivine is also used as a promoter for hydrocarbon conversion (Fan, page 9, 2nd paragraph).
Fan is analogous art as Fan is drawn to method for synthetic fuels and chemical products generation. 
In light of the motivation of mixing a catalyst with olivine and preparing a ceramic composite as taught by Fan, it therefore would be obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to mix the catalyst composition comprising cobalt, manganese of Karim, with olivine (i.e., iron magnesium silicate, reading upon a silica support comprising an alkaline earth metal or oxide thereof, and an iron metal or oxide thereof dispersed throughout the silica, wherein the silica support does not contain fumed silica), in order to improve the performance and strength, and thereby arrive at the claimed limitation. 


Allowable Subject Matter
Claims 1-4, 6, 8-9, 18, 21 and 24-31 are allowed.
Regarding claims 1-4, 6, 8-9, 18, 21 and 24-30, Karim in view of Fan does not teach “wherein the molar ratio of alkaline earth metal to silicon is 1.5 to 5”, as presently claimed.
Regarding claim 31, Karim in view of Fan does not teach “wherein the molar ratio of alkaline earth metal to silicon is 0.5”.
Claim 1 is allowable. Claims 4, 9 and 18, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Groups I to III and species (a-i) and (a-ii); and species (b-i) and (b-ii), as set forth in the Office action mailed on 03/01/2022, is hereby withdrawn and claims 4, 9 and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
In response to the amended claims, the previous claim objections and 35 U.S.C. 112(b) rejections are withdrawn. However, the amended necessitates a new set of claim objection and 35 U.S.C. 112(d) rejection, as set forth above.

Applicant primarily argues:
“Also, as noted in the Action, references teach to use such silica, contrary to claim 5.”

Remarks, p. 6

The Examiner respectfully traverses as follows:
Firstly, claim 5 is an independent claim and does not include all the limitations of claim 1. 
Secondly, given that Karim in view of Fan teaches the use of olivine (i.e., iron magnesium silicate, reading upon a silica support comprising an alkaline earth metal or oxide thereof, and an iron metal or oxide thereof dispersed throughout the silica, wherein the silica support does not contain fumed silica) as a catalyst support, as set forth above in p. 5-6, therefore it is clear that Karim in view of Fan meet the present claimed invention, absent evidence to the contrary. 



Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732